Citation Nr: 0522598	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for additional disability of the examiner 
spine, including right-sided weakness, as a result of VA 
administered lumbar punctures in 1989.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1965 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston Texas, which denied the claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 (West 2002) 
for right-sided weakness, secondary to a spinal tap.  

This issue was previously before the Board.  In August 2004, 
the RO remanded the issue for further development.  The RO, 
via the Appeals Management Center (AMC), has fully complied 
with the Board's Remand.  

In January 2005, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The probative and competent medical evidence of record 
does not establish that the veteran has additional disability 
of the spine, including right-sided weakness, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing medical care in September 1989, or that any 
additional disability resulted from an event that was not 
reasonably foreseeable.  



CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the spine, 
including right-sided weakness, as a result of VA treatment 
in September 1989 are not warranted.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 
3.800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In July 2002, VA construed the veteran's statement as a claim 
of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for right-sided weakness, claimed as 
secondary to receiving two VA administered spinal taps in 
1989.  In a September 2002 correspondence, the RO informed 
the veteran of the general requirements of VCAA.  
By rating decision, dated in October 2002, the RO denied the 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151.  Upon receiving notice of the RO's 
decision, the veteran filed a timely Notice of Disagreement.  
In October 2002, the RO issued a Statement of the Case.  In 
an October 2002 correspondence, the RO informed the veteran 
of the evidence necessary to substantiate the claim of 
entitlement to compensation benefits pursuant to § 1151.  

In November 2002, VA received the veteran's Substantive 
Appeal.  Thereafter, Supplemental Statements of the Case were 
issued in January 2003, October 2003, and April 2004.  In 
January 2005, the RO sent the veteran a more detailed 
correspondence pertaining to the requirements of the VCAA.  
In this correspondence, the RO informed the veteran of the 
evidence necessary to substantiate the claim for benefits 
pursuant to 38 U.S.C.A. § 1151; the evidence already received 
in connection with the claim; what evidence the veteran was 
responsible for obtaining; and what evidence VA was 
responsible for obtaining.  The letter also stated that 
"[i]f you have any evidence in your possession that pertains 
to your claim, please send it to us."  Hence, the duty to 
notify provisions have been satisfied.  

Moreover, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although some of the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

In January 2005, the veteran presented personal testimony at 
a Travel Board hearing.  During the hearing, the veteran 
indicated that he would submit additional evidence after the 
hearing.  The undersigned kept the record open for 60 days in 
order to give the veteran an opportunity to submit the 
referenced evidence.  A waiver of initial RO consideration, 
dated in January 2005, is associated with the claims file.  

To date the veteran has not submitted any additional 
evidence.  The Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim currently on appeal.  The veteran was 
afforded VA examinations and the appropriate opinion was 
obtained.  Therefore, the Board is satisfied that the 
evidence of record is sufficient upon which to make a 
decision on the issue presented, and VA's duty to assist the 
veteran in the development of the claim has been satisfied.  

Factual Background

VA treatment records, dated from February 1998 to December 
1998, showed that the veteran complained of right-sided 
weakness.  A December 1998 Psychiatry Initial Consult report 
revealed that the veteran presented for right-sided weakness 
and numbness.  A history of cerebrovascular accident (CVA) 
was mentioned in these records.  

Associated with the claims file is a VA Medical Certificate, 
dated in August 1989, which reported a history of right-sided 
thoracic pain.  

A VA Discharge Summary Report, dated in September 1989, 
revealed that the veteran was admitted because of a four-day 
history of fever, diarrhea, nausea, vomiting, headaches, and 
neck stiffness.  During the veteran's hospitalization, two 
lumbar punctures were performed.  

On September 4, 1989, the initial attempts at the lumbar 
puncture were characterized as unsuccessful.  The VA progress 
note specifically stated that there were no complications 
during the procedure, and that the veteran tolerated the 
procedure well.  On September 5, 1989, the veteran underwent 
a second lumbar puncture.  The progress note indicated that a 
consent form was signed; the veteran tolerated the procedure 
well; and there were no complications.  Other VA medical 
records pertinent to the 1989 lumbar punctures showed that 
the veteran was treated for complaints of pain in the right 
side, as well as headaches.  

A private medical statement from Dr. M.S.T., dated in June 
2000, indicated that the veteran complained of right-sided 
radicular symptomatology.  

In connection with the veteran's July 2002 statement in 
support of the claim, he maintained that he was administered 
two spinal taps in 1989 at a VA medical Center (VAMC).  As a 
result of this medical treatment, it was his opinion that the 
spinal taps contributed to the limited mobility and numbness 
on his right side, which caused extreme discomfort.  

VA treatment records from the VAMC in Houston, dated from 
June 2001 to August 2002, showed treatment for status-post 
CVA, with residuals of right-sided weakness, as well as 
cervical and lumbar disc disease.  During this time period, 
the veteran also received treatment for disabilities that are 
not currently on appeal before the Board.  

By correspondence, dated in September 2002, the RO contacted 
the Houston VAMC and reported the veteran's allegations, 
namely that he experienced limited mobility and numbness of 
the right side, as a result of two spinal taps that occurred 
in 1989.  In this correspondence, the RO requested a full 
report of the facts and circumstances surrounding the alleged 
incident.  

In November 2002, private X-ray reports were received.  These 
reports, dated in May 2000 and July 2001, included Magnetic 
Resonance Imaging (MRI) reports of the veteran's lumbar and 
cervical spine.  While the MRIs of the spine revealed 
symptomatology associated with the veteran's back disability, 
there were no findings or opinions related to right-sided 
weakness as a result of the 1989 spinal taps.  

The veteran submitted a statement to a member of Congress in 
November 2002.  In this statement, the veteran maintained 
that he was hospitalized at a VAMC in 1989, where he was 
diagnosed with spinal meningitis and pneumonia.  He was given 
two spinal tap procedures within a one-week period of time.  
He argued that both of the treatments were performed out of 
the presence of family members.  He further stated that he 
experienced discomfort in the lumbar and cervical regions of 
the back, and migraine headaches, after receiving the 
treatment.  He concluded by stating that he continued to work 
in spite of the discomfort, in order to provide for his 
family.  

On VA Neurology Examination, dated in May 2003, the veteran 
was evaluated for residuals resulting from a prior 
cerebrovascular accident and chronic low back pain.  The 
examiner noted that the claims file was not available for 
review.  According to the veteran, he was hospitalized in 
1989 for pneumonia.  At that time he underwent lumbar 
puncture.  He indicated that he experienced persistent back 
pain in the lower lumbar region, which was the region where 
the spinal tap was performed.  The examiner concluded that 
there were no complaints of residuals resulting from the 
lumbar puncture and there was no focal weakness or sensory 
loss after the lumbar puncture.  The veteran did not report 
any other residuals resulting from the lumbar puncture.  The 
examiner noted that the veteran suffered from several 
vasculopathic risk factors, including diabetes mellitus, 
type, II, hypertension, and hyperlipidemia.  He is status-
post cerebrovascular accident in December 1998.  The symptoms 
included right-sided weakness of the face, arm, and leg, 
numbness (hemibody), and mild dysarthria.  The veteran was 
evaluated at the Houston VAMC and diagnosed with left 
subcortical CVA.  The impression was chronic low back pain 
with right-sided sciatica, most likely related to the 
degenerative disc disease involving the lumbosacral spine; 
chronic neck pain with radicular features, most likely 
related to degenerative disc disease; and status post left 
subcortical CVA, with residual right-sided weakness and 
possible right patchy hemi-sensory loss.  The examiner opined 
that the underlying degenerative disc disease contributed to 
the veteran's low back pain, and that a previous local trauma 
like a lumbar puncture can potentially contribute to the 
veteran's low back pain.  The examiner specifically noted 
that the veteran did not claim the right-sided weakness as 
secondary to the lumbar puncture, and opined that the right-
sided weakness is a residual of the previous left subcortical 
CVA.  The examiner further explained that the veteran 
suffered from severe vasculopathic risk factors, as noted 
above, all of which are associated with CVAs.  
On VA examination dated in November 2003, the veteran was 
evaluated for chronic low back pain and its relationship to a 
prior lumbar puncture.  The examiner noted that the claims 
file was reviewed prior to the evaluation.  The examiner 
related the history of the veteran's 1989 hospitalization, 
noting that during the hospitalization he underwent a lumbar 
puncture on two occasions.  Based on the examiner's record 
review, it was noted that the first lumbar puncture was 
performed after multiple attempts.  The veteran stated to the 
examiner that he developed low back pain approximately 1 to 1 
and 1/2 months after the lumbar punctures.  He stated that 
while he was hospitalized, he was likely provided with 
medication, which masked the pain.  The examiner noted that 
there were contradictions in his statements pertaining to 
exactly when, and if, he developed post procedural symptoms, 
as compared with previous statements.  The examiner reported 
that the veteran worked as a heavy equipment technician, 
which required heavy lifting and carrying, from 1975 to 1992.  
After the veteran's hospitalization he continued his 
occupation, which, in the examiner's opinion, resulted in 
heavy physical exertion.  During that time the veteran 
continued to have complaints of intermittent, sharp, and 
moderate to severe low back pain.  The veteran developed 
right-sided sciatica in 1990.  The symptoms progressed 
overtime and the veteran experienced the symptoms on a daily 
basis since July 2003.  The impression was chronic low back 
pain with right-sided sciatica, most likely secondary to the 
degenerative disc disease involving the lumbosacral spine.  
The examiner explained that the veteran's symptomatology was 
suggestive of an underlying degenerative disc disease 
involving the lumbosacral spine.  The veteran altered his 
statement during the evaluation when he stated that the low 
back pain emerged approximately 1 to 1 and 1/2 months after his 
hospitalization.  The examiner noted that the lumbar puncture 
can cause minimal local trauma, and if attempted several 
times, may cause some transient low back symptoms.  However, 
in this case, he veteran did not recall symptoms of post-
immediate lumbar puncture, for example local pain.  The 
examiner pointed out that the veteran worked as a heavy 
equipment technician for several years pre-dating the 
emergence of the low back pain.  The examiner specifically 
opined that cumulative mechanical stress can contribute to 
the degeneration of the spine, with later emergence of the 
chronic low back pain; hence, it appears that the veteran's 
occupation contributed to the back symptomatology.  

The veteran presented personal testimony at a January 2005 
Travel Board hearing.  The veteran testified that he was 
admitted to the Houston VAMC after seeking treatment for cold 
and flu-like symptoms.  He was diagnosed with pneumonia and 
spinal coccyx meningitis.  Within a three-day period, he was 
administered two spinal taps without his wife's knowledge, 
and he testified to his dissatisfaction with the fact that 
she did not witness the procedure.  He stated that the 
procedure was attempted multiple times, and because the 
spinal taps were performed within a short period of time, he 
developed right-sided weakness.  

The veteran furthered testified that as a result of the two 
spinal taps, he experienced chronic back pain, which caused 
tremendous discomfort.  This discomfort impacted his 
employment as a heavy equipment technician.  The veteran's 
subjective complaints included difficulty establishing a firm 
grip when shaking someone's hand; pain on prolonged standing 
and sitting; and limited ability to engage in physical 
activities, especially with his child.  He stated that he 
would forward additional evidence for consideration on 
appeal.  

The claims file shows that the record was in fact kept open 
to give the veteran an opportunity to submit the referenced 
additional evidence.  To date, the veteran has not submitted 
any additional evidence.  

Law and Regulations

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997. Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 
U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97.  The 
veteran filed his claim for benefits under section 1151 in 
July 2002.  Therefore, the amended version of 38 U.S.C.A. § 
1151 is applicable.  

The statute provides that disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct, and the proximate cause of the disability or 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2004).  

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Although claims for 38 U.S.C.A. § 1151 
benefits are not based upon actual service connection, there 
are similarities in their adjudication.  Boeck v. Brown, 6 
Vet. App. 14, 16-17 (1993); Contreras v. Brown, 5 Vet. App. 
492, 495 (1993).  Hence, a claim for 38 U.S.C.A. § 1151 
benefits must be supported by medical evidence of a current, 
additional disability or death, and medical evidence that the 
additional disability or death resulted from negligence or 
other instance of fault by VA or due to an event not 
reasonably foreseeable.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
appellant's favor, and the claim should be granted.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  
Analysis

Based on the evidence of record, the Board finds that the 
veteran does not have additional disability of the spine, 
including right-sided weakness, that was due to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing 
medical care.  

VA reports show that on September 4, 1989, the initial 
attempts at a lumbar puncture were unsuccessful.  The 
September 4, 1989 VA progress note specifically stated that 
there were no complications during the procedure, and the 
veteran tolerated the procedure well.  On September 5, 1989, 
the veteran underwent a second lumbar puncture.  The progress 
note that documented the second lumbar puncture indicated 
that a consent form was signed.  The veteran tolerated the 
procedure well and there were no complications.  

The VA examinations, dated in May 2003 and November 2003 
showed a medical history of cerebrovascular accident (CVA), 
residuals of right-sided weakness, chronic low back pain, and 
chronic neck pain.  During the May 2003 VA examination, it 
was noted that the veteran suffered from several 
vasculopathic risk factors.  The impression was chronic low 
back with right-sided sciatica most likely related to the 
degenerative disc disease involving the lumbosacral spine; 
status-post left subcortical cerebrovascular accident with 
residual right-sided weakness, and possible right patchy 
hemisensory loss.  The examiner opined that the right-sided 
weakness was a residual of his previous left subcortical CVA.  

During the November 2003 examination, the examiner stated 
that the veteran's statements contradicted his prior 
statements pertaining to when he developed low back pain 
after receiving the lumbar punctures at the Houston VAMC in 
1989.  The impression was chronic low back pain with right-
sided sciatica, most likely secondary to the degenerative 
disc disease involving lumbosacral spine.  The examiner 
opined that the lumbar puncture can cause minimal local 
trauma, and on occasions, if the lumbar puncture is attempted 
several times, it may cause some transient low back symptoms.  
However, the examiner added that in the veteran's case, the 
lumbar puncture does not appear to be a contributing factor 
for his low back pain.  It was also noted that the veteran's 
employment as a heavy equipment technician contributed to the 
veteran's back symptomatology.  

Accordingly, the Board finds that the medical evidence does 
not establish that the veteran sustained any additional 
chronic disability of the spine, including right-sided 
weakness, as a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in furnishing medical care in September 
1989, or that any additional chronic disability resulted from 
an event that was not reasonably foreseeable.  There is no 
medical evidence supporting the veteran's assertions that the 
treatment he received in September 1989 resulted in 
additional chronic disability of the spine, including right-
sided weakness and as a layperson, he is not competent to 
provide an opinion on matters requiring medical knowledge, 
such as a medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Hence, the claim for entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for additional disability, 
including right-sided weakness, as a result of VA treatment 
in September 1989 must be denied.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for additional 
disability of the spine, including right-sided weakness, as a 
result of VA administered lumbar punctures in 1989 is denied.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


